Exhibit 10.7

AMENDMENT NO. 8

TO MANUFACTURING AND SUPPLY AGREEMENT

THIS AMENDMENT (the “Amendment”) is made effective as of the 15th day of April,
2014 (the “Effective Date”), by and among Santarus, Inc., a Delaware corporation
having a principal place of business at 8510 Colonnade Center Drive Raleigh NC
27615 (“Santarus”) and Norwich Pharmaceuticals Inc., a Delaware corporation,
having offices at 6826 State Highway 12, Norwich, New York 13815
(“Manufacturer”). Manufacturer and Santarus are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

WHEREAS, Santarus, Inc. and Manufacturer entered into that certain Manufacturing
and Supply Agreement, dated September 27, 2004, as amended (the “Agreement”),
wherein Manufacturer agrees to manufacture and supply commercial quantities of
its Zegerid ® 20mg and 40mg capsules and Omeprazole (authorized generic) 20mg
and 40mg (“Finished Products”).

WHEREAS, Salix acquired Santarus, Inc. on or about January 2, 2014 and Santarus
will remain a party to the Agreement;

WHEREAS, Santarus and Manufacturer desire to amend and restate the Agreement as
follows:

 

  1. Article 7, Raw Materials, of the Agreement is hereby amended to add
Section 7.5, which shall now state:

7.5 Reimbursement for Minimum Quantities: Pursuant to Manufacturer’s Supply
Agreement with FMC Corporation dated intended to be signed subsequent to
execution of this Amendment (“FMC Agreement”), the term of which will extend
[***] from execution of such FMC Agreement, Manufacturer is required to purchase
a minimum of [***]kg of Sodium Bicarbonate over [***] and a minimum of [***]kg
in [***]. At [***]% usage, Santarus is responsible for a minimum of [***]kg in
[***] and a minimum of [***]kg in [***]. Santarus will therefore commit to
reimburse Manufacturer for any balance of the [***]kg (maximum liability $
[***]),[***]kg (maximum liability $ [***]), and [***]kg (maximum liability $
[***]) of Sodium Bicarbonate that is not consumed by the manufacture of the
Finished Products in commercial production by the end of [***]. Manufacturer
shall make reasonable efforts to sell any unused portion or apply Santarus’s
share of the Sodium Bicarbonate to Manufacturer’s other clients for their
commercial production needs. Santarus shall not be obligated for any such costs
until the expiry of any such material unused by Santarus, other customers and
for which Manufacturer is unable to sell.

 

  2. Except as specifically set forth herein, all of the terms and provisions of
the Agreement shall remain unchanged, unmodified and in full force and effect,
and the Agreement shall be read together and construed with this Amendment.



--------------------------------------------------------------------------------

  3. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

 

  4. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
Parties hereto may execute this Amendment by signing any such counterpart.

 

  5. This Amendment constitutes the entire agreement between the parties with
respect to the subject matter herein, and all prior agreements, including the
Letter Agreement, dated March 24, 2014, relating to the subject matter
hereunder, express or implied, written or oral, are nullified and superseded
hereby.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date first above written.

 

Norwich Pharmaceuticals, Inc.

    Santarus, Inc.

By:

 

/s/ John Bender

    By:  

/s/ Timothy J. Creech

Name:

  John Bender     Name:   Timothy J. Creech

Title:

  Vice President Commercial Ops.     Title:   President